DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-16 and 20 in the reply filed on 03/28/2022  is acknowledged.
Accordingly, claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, only claims 1-16 and 20 are presently under consideration in this application.

Drawings
The drawings with replacement sheets received on  02/26/2019   have been objected to under PCT Rule 11.13 (b) for the following reasons: lines are NOT sufficiently dense and dark, uniformly thick and well-defined, for figures 1, 4 and 6-18.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.437.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first connecting portion” (claim 3); “a plurality of mounting portions” (claim 4) and “the conductive spring is connected with an output terminal of the substrate” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.437 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.437. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied phrase “Disclosed are…” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  “to perform acupuncture” (last line) is recommended to be replaced with -to perform the acupuncture-.  
Claim 8 is objected to because of the following informalities:  “the feature” is recommended to be replaced with -the physiological feature-.  
Claim 16 is objected to because of the following informalities:  “a patient” is recommended to be replaced with -the patient-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the duration” and “the number” each lacks antecedent basis
Regarding claim 11, “a user” is unclear as to whether it is the same or different from “a patient” recited early in the claim 1; “a curve feature” is unclear as to “a curve feature” of which element ?; “pre-stored acupoint image” is unclear as “pre-stored” from what ?; “an angle” is unclear as to “angle” between which elements? ; the phrase ‘ “not consistent”. ‘ appears to incomplete (not consistent with what?)
Regarding claim 12, “a user” is unclear as to whether it is the same or different from “a patient” recited early in the claim 1; “a curve feature” is unclear as to “a curve feature” of which element ?; “pre-stored acupoint image” is unclear as “pre-stored” from what ?
Regarding claim 15, “GPRS” is unclear as to what it refers to ? and the claim contains the trademark/trade names: “Bluetooth”, “WIFI” and “GPRS”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.
Regarding claims 11 and 12, due to the indefiniteness of the claims with respect to 35 U.S.C. 112 rejections as set forth above, and because it is improper to provide a rejection based on an analysis of a speculative interpretation of the claim, therefore a prior art rejection cannot be made if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 862-63 (CCPA 1962).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2016/0256103)
Regarding claim 1, Chang et al.  discloses an acupuncture robot 100 (figs. 1-2, see abstract), comprising: 
an acupuncture treatment host  140/150 (fig. 2, see [0025]), a palm fixing frame  110 (“enclosing unit 110”,  fig. 2, see [0025]), and a treatment electrode 120/121 (“treating electrical signal Sc to the test electrode unit 120 so as to stimulate the acupoint testing points 410”, see [0032] and fig. 2), 
wherein the treatment electrode 120/121 is embedded in the palm fixing frame 110 (fig. 2, “electrodes 121 are located at predetermined acupoint testing positions within the enclosing unit 110”, see [0030]), and electrically connected with the acupuncture treatment host (fig. 2)
the acupuncture treatment host comprises a control unit 140 (“a control unit (not shown) in the processing module 140”, see [0032]), a communication unit  150 (fig. 3, “transmission module 150”, see [0033]) and an electrical pulse circuit (see lines of circuit connecting electrodes 120/121 to module 140 (mislabeled as  square box 130 in fig. 2), both  the communication unit 150 and electrical pulse circuit connected with the control unit 140 (mislabeled as  square box 130 in fig. 2), and the control unit 140 is configured to receive and process data (see [0032]); 
the communication unit 150 connected to the control unit and configured to establish a communication connection between the control unit 140 and a server 300 (fig. 2) to acquire an operation instruction sent by the server and send a therapeutic effect to the server 300 (see [0033]).
the electrical pulse circuit is further connected with the treatment electrode and configured to output an electrical pulse signal to the treatment electrode according to the operation instruction under the control of the control unit to perform acupuncture massage treatment on a patient (see [0032]), and the palm fixing frame 110 is configured to fix a palm of the patient (fig. 2, see [0027]); and 
the treatment electrode is configured to convert the electrical pulse signal into electrical stimulation to perform acupuncture massage treatment on the patient (“processing module 140 further generates a treating electrical signal Sc, such as a current signal, in accordance with a treating instruction Cc and sends the treating electrical signal Sc to the test electrode unit 120 so as to stimulate the acupoint testing points 410”, see [0032])
Regarding claim 15, as best understood, Chang et al. discloses wherein the communication unit 150 is a wireless communication unit  comprises at least a Bluetooth transmission module or  a WIFI module (see [0033]);

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1, 2, 5-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Dong (CN 101579553 A with English Translation) in view of He et al. (CN 103170058 A with English Translation)
Regarding claim 1, Dong discloses an acupuncture robot (figs. 1-2, see abstract), comprising: 
an acupuncture treatment host 1  (‘chip 1’), a palm fixing frame (including at least ‘probe 2’ and ‘bottom plate 13’ in figs. 2-3, see English translation “bottom plate is a biomimetic human hand fist shape second finger and palm bone, fixing plate 13 through the bolt 18, and the shell 15 is fixing, probe 2, electrodes 9, 10 and 33 to end the fixing bottom plate 13 out of contact with the human skin, the binding belt is fixed with the shell and a probe fixed on the palm effect”), and a treatment electrode 9/10/33 (“electrodes 9, 10 and 33”, fig. 3), 
wherein the treatment electrode 9/10/33 is embedded in the palm fixing frame (fig. 3, see English translation “electrode is embedded on the slide block”), and electrically connected with the acupuncture treatment host 1 (see English translation “electrodes 9, 10, and 33 is connected with the SCM (single chip machine) 1”; 
the acupuncture treatment host 1 comprises a control unit (CPU circuit) and  an electrical pulse circuit connected with the control unit, and the control unit is configured to receive and process data (see English translation “single chip comprises a CPU circuit and electric pulse circuit”); 
the electrical pulse circuit is further connected with the treatment electrode and configured to output an electrical pulse signal to the treatment electrode according to the operation instruction under the control of the control unit to perform acupuncture massage treatment on a patient, and the palm fixing frame is configured to fix a palm of the patient (see English translation “CPU control output port line is connected to electric pulse circuit trigger end; the output end of the electrical pulse circuit is connected to the probe head 2 of the wire connection base 16 and 17. The probe 2, which is composed of shell 15, the stepping motors 3 and 4, an adjusting rod 5 and 6, slide block 7 and 8, wiring base 16, 17 and 37, fixing plate 13. when probe 2 and fixed when the upper of the hand with the single chip 1 is connected to electric pulse treatment”); and 
the treatment electrode is configured to convert the electrical pulse signal into electrical stimulation to perform acupuncture massage treatment on the patient (see English translation “the electric pulse generated by the single chip to cure the holographic acupuncture point through the electric pulse electrode probe”)
Dong does not disclose wherein the acupuncture treatment host is mounted to the palm fixing frame and the acupuncture treatment host comprises a communication unit connected to the control unit and configured to establish a communication connection between the control unit and a server to acquire an operation instruction sent by the server and send a therapeutic effect to the server.
However, He et al. teaches an electric acupuncture device (fig. 1, see abstract) having an acupuncture treatment host 22 (“control circuit 22” in fig, 1, see [0041]) comprises a control unit 222 (CPU 222  in fig. 1, see [0043] of English Translation) and a communication unit 221 (fig. 1, see [0043] of English Translation) connected to the control unit 222 and configured to establish a communication connection between the control unit 222 and a server (‘terminal controller I’ in in fig. 1, see [0043] of English Translation) to acquire an operation instruction sent by the server (“receiving a command from the terminal controller I and transmits the received command to the CPU 222”, see [0043] of English Translation) and send a therapeutic effect to the server (“central processor transmits the operation state information of the electric needle through communication control unit back to the terminal controller” ”, see [0016] of English Translation). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Dong’s device such that the acupuncture treatment host also including a communication unit connected to the control unit and configured to establish a communication connection between the control unit and a server to acquire an operation instruction sent by the server and send a therapeutic effect to the server, as taught and suggested by He et al. , for the purpose of providing a command from the terminal controller  and transmits the received command to the CPU, wherein CPU  is used to analyze commands received from the communication control unit , and according to the result of the analysis respectively sends control signal to the constant current output management unit  and a power management unit, so that the constant current output management unit converts the constant pulse current output to the output electrode , and the power management unit to supply stable and reliable power (see [0043] of English Translation) 
Dong teaches the acupuncture treatment host 1 and  the palm fixing frame as discussed above, but is silent regarding the acupuncture treatment host is mounted to the palm fixing frame. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Dong’s device such that the acupuncture treatment host is mounted to the palm fixing frame, for the purpose of providing a compact, portable device that would allow easy and convenient operation by the user during use, since  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Regarding claim 2, He et al. further teach wherein the communication unit is configured to acquire the operation instruction from the server according to an instruction from the control unit (“control circuit 22 receiving the operation control command from a terminal controller I and the parameter setting command, and outputs pulse current according to received command control output electrode 23”, see [0041] of English Translation), the operation instruction comprises acupoints for acupuncture treatment of the patient  (see “acupuncture points” from Dong’s English translation); and  the duration of the acupuncture treatment of the patient, the number of times of the acupuncture treatments of the patient, and a current magnitude for the acupuncture treatment of the patient (see [0007], [0042] and [0043] from He et al.’s English translation).
Regarding claims 5-6, Dong discloses wherein the treatment electrode comprises a substrate 5/6/35, a first electrode 9, a plurality of second electrodes 10 and 33, and a housing 15 (see fig. 2-3), the substrate is provided with a plurality of mounting portions 7/8/32 (fig. 2), positions where the plurality of mounting portions are distributed on the substrate are matched with a distribution of acupoints of a preset prescriptive map of therapeutic acupoints (“one to three acupuncture points” see abstract), and each of the first electrode 9 and the plurality of second electrodes 10/33 is corresponding to and mounted to one of the mounting portions 7/8/32 (figs. 2-3); wherein the housing 15 has a shape and size matching the substrate 5/6/35, the housing is provided with a plurality of through holes, a position of each of the through holes is corresponding to the position of the respective mounting portion, and the treatment electrode is exposed through the through holes (see figs. 2-3 and description section in English translation).
 Regarding claims 7-8, Dong does not disclose wherein the treatment electrode further comprises an electronic tag, and the electronic tag is mounted to the substrate and configured to store treatment information of the patient and physiological feature information of the patient;  wherein the acupuncture treatment host further comprises an identification unit, the identification unit is electrically connected with the control unit, and the identification unit is configured to read the feature information and the treatment information which are stored in the electronic tag. However, He et al. teaches a storage unit for storing the needle operation record (see [0022]) and that device parameter can include device ID, device data, device time and that treatment mode parameter may include a preset mode and custom mode, the user-defined mode which can be used for controlling the output of the electric needle (see [0042]. Note: device ID, storage unit, device data and user-defined mode each suggests identification unit, electronic tag and treatment/feature information respectively).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Dong’s device to include an electronic tag mounted to the substrate and configured to store treatment information of the patient and physiological feature information of the patient;  wherein the acupuncture treatment host further comprises an identification unit, the identification unit is electrically connected with the control unit, and the identification unit is configured to read the feature information and the treatment information which are stored in the electronic tag, as suggested by He et al. , for the purpose of providing useful information that can be used as operation control command for effectively controlling the output of the electric needle (see [0042])
Regarding claims 10 and 13-16, He et al. further teach wherein the acupuncture treatment host further comprises a button unit and a display unit, the button unit and the display unit are electrically connected with the control unit, respectively, the button unit is configured to obtain an operation instruction inputted by a user (“the user can arbitrarily set any one parameter in the mode parameter”, see [0042]. NOTE: this suggests that inputting means such as a button unit would be obviously appreciated by one of ordinary skill in the art  in order to allow the user to set or input desired parameter), and the control unit is configured to process the operation instruction and transmit the operation instruction to the display unit for display (“display all stimulation parameters”, see [0064]); wherein the acupuncture treatment host further comprises a power source (see abstract), the power source is electrically connected with the control unit 222, the communication unit 221, and the electrical pulse circuit 223, respectively, and configured to supply power to the control unit, the communication unit, the electrical pulse circuit, and the treatment electrode  23 (fig. 1, see abstract); wherein the power source comprises a storage battery, an overvoltage and overcurrent protection circuit, and a voltage stabilizing circuit (see [0025] and [0026]), and the storage battery, the overcurrent and overvoltage protection circuit, the voltage stabilizing circuit, and the control unit are electrically connected sequentially (fig. 5, see [0083]-[0084]); as best understood, wherein the communication unit is a wireless communication unit, the wireless communication unit comprises at least one of a GPRS module, a Bluetooth transmission module, an infrared transceiver module and a WIFI module (see [0029]); and an intelligent acupuncture system (see abstract and fig. 1) , comprising: a server (“terminal controller I”, fig, 1 and [0043]) and the acupuncture robot according claim  1, wherein the acupuncture robot is in communication with the server, an operation instruction is stored in the server (see [0008]), and the acupuncture robot sends a request to the server and acquires the operation instruction, and performs acupuncture massage treatment on a patient according to the operation instruction (see [0019]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Dong/He et al. and further in view of Shalev et al. (US 2004/0220644)
Regarding claim 9, Dong/He et al. does not teach wherein each of the first electrode and the plurality of second electrodes comprises a metal member, a base, and a conductive spring, the metal member comprises a first end and a second end, the first end extends over the base and is fixedly connected with the base, the conductive spring is disposed at the first end, and the conductive spring is connected with an output terminal of the substrate. However, Shalev et al. teaches a plurality of  electrodes 10 (fig. 1A. [0346]) each comprises a metal member and a base (see [0347]), and a conductive spring (“spring-loaded electrodes”, see [0348]), the metal member 418 comprises a first end and a second end, the first end extends over the base 416 and is fixedly connected with the base, the conductive spring is disposed at the first end, and the conductive spring is connected with an output terminal of the substrate (see fig. 13 and [0416] ). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify each electrode of  the combined references such that the electrode comprising a metal member, a base, and a conductive spring, the metal member comprises a first end and a second end, the first end extends over the base and is fixedly connected with the base, the conductive spring is disposed at the first end, and the conductive spring is connected with an output terminal of the substrate, as taught and suggested by Shalev et al., for the purpose of providing suitable electrodes adapted to be rapidly delivered a desired point at a target site (see [0344]) thereby effectively applying an electrical signal to the site
Allowable Subject Matter
Claims 3-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin ‘492 discloses a device for providing electrical impulse current signal to acupuncture point. Shoznikov ‘506 teaches an electromedical apparatus. Lin ‘493 teaches a bio-probe assembly 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785